Case: 2:21-cr-00089-SDM Doc #: 26 Filed: 06/14/21 Page: 1 of 3 PAGEID #: 305




                     UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF OHIO



UNITED STATES OF AMERICA,

      Plaintiff,                              No. 2:21-CR-00089-SDM

      v.

RONALD BRUST,

      Defendant.



           DEFENDANT BRUST’S UNOPPOSED MOTION FOR

     MODIFICATION OF PRE-TRIAL RELEASE CONDITIONS

      COMES NOW Defendant Ronald Brust, by and through his attorney of

record, David M. Dudley, to move this Honorable Court for a change in his

conditions of pre-trial release. More specifically, the defendant requests that

this Court adjust condition number 22 of the release order dated April 27,

2021. That condition requires that the defendant live with his brother in

Malibu, California as opposed to residing at home by himself at his residence

in Las Vegas, Nevada.


      In support of that request, the defense would note that, not only has the

defendant lived in Las Vegas for over a decade, he has rented the same house
Case: 2:21-cr-00089-SDM Doc #: 26 Filed: 06/14/21 Page: 2 of 3 PAGEID #: 306




for the past seven years. Attached to this motion is a letter from his landlord,

Elan Ackerman, who attests that Brust has been a quality tenant at that

location and is current on his rent obligations.


      The garage of that residence houses a workshop that Defendant Brust

built six years ago to support his business Illuminated Couture LLC. That

business produces costumes and other clothing that are adorned with LED

lighting. Illuminated Couture has sold its products online and in retail stores

around Las Vegas. It has also been commissioned by many of the casinos

and entertainment venues in Vegas to produce costumes. Some of its

clothing and costumes have been sold to large production companies which

have used them in live performances, movies, and television shows.


      The workshop itself includes sewing machines, an electrical

soldering station, drafting tables, a photo studio, and an area to store

supplies. Inside the house, Mr. Brust maintains an office with internet

access and a phone line to conduct business.


      Due to the pandemic, the business closed temporarily in early 2020

after many years of continuous operation. If allowed to return home, as




                                       2
Case: 2:21-cr-00089-SDM Doc #: 26 Filed: 06/14/21 Page: 3 of 3 PAGEID #: 307




Nevada is now fully open for business, the defendant would re-commence

immediately the production of costumes and clothing.


      Defense counsel has discussed this proposed change in release

conditions with Assistant United States Attorney Michael Hunter, attorney

of record for the government, and he has no objection to that proposal.


                                 CONCLUSION


      For the above reasons, Defendant Brust requests that this Court modify

his pre-trial release conditions to allow him to return to his home to Las Vegas,

Nevada pending disposition of this case.

DATED: June 12, 2021



                                        s/David M. Dudley__________
                                        DAVID M. DUDLEY
                                        3415 S. Sepulveda Blvd., Ste. 1100
                                        Los Angeles, CA 90034
                                        Office: (310) 772-8400
                                        Fax:    (310) 772-8404
                                        E-Mail: fedcrimlaw@hotmail.com
                                        ATTORNEY FOR DEFENDANT
                                        RONALD BRUST




                                       3
